                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------------------------------- X
 CRAIG FRANKLIN,

                                        Plaintiff,                  ORDER REGULATING
             -against-                                              PROCEEDINGS

 STEPHEN WATERS, COMP ASS ADVISERS                                  16-cv-9819 (AKH)
 GROUPLLC,COMPASSPARTNERS
 ADVISORS, LLP, COMPASS PARTNERS                                        rr
 INTERNATIONAL, LLP, and COMPASS                                         USDCSDNY
 PARTNERS INTERNATIONAL II, LLP,                                         DOCUMENT
                                                                         ELECTRONICALLY FILED /
                                        Defendants.                      DOC#:
 -------------------------------------------------------------- X        DATEF--IL_E_D-:7('{+-:--+-:--
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The parties' submission on the valuation of carried interest, see ECF No. 209,

raises factual issues that preclude the Court ordering an award at this time. The issue is deferred

until trial, or subsequent motion, when a dollar value can be fixed and awarded. Defendants,

within 21 days from the date of this order shall produce all relevant financial valuations, and

shall produce for deposition, within two weeks thereafter, an officer, director, managing agent, or

other person who consents to testify on their behalf, to testify on this subject. Discovery is re-

opened for this subject and for experts' discovery on this subject as allowed by the Court.

                 The status conference scheduled for November 22, 2019, at 10:00 a.m., is hereby

postponed until January 22, 2020, at 10:00 a.m.



                 SO ORDERED.
Dated:          November 12, 2019                           {)2__/4-Y~~
                New York, New York                                  AL VIN K. HELLERSTEIN
                                                                    United States District Judge



                                                       1
